TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00269-CV


Paul Tovar, Appellant

v.

Premier Capital, LLC, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-03-000454, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Paul Tovar has filed Appellant's Motion to Voluntarily Dismiss Appeal Due to
Agreement to Settle and Compromise.  He certifies that Premier Capital, LLC has agreed to and does
not oppose his motion.  We grant the motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed on Appellant's Motion
Filed:   October 22, 2008